Citation Nr: 0801747	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-40 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.  

3.  Entitlement to an initial compensable rating for 
cataracts. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for erectile dysfunction evaluated as non-
compensable and cataracts evaluated as non-compensable.  

The issue of an initial compensable rating for hypertension 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction is not associated with 
any deformity of the penis, removal of the glans, or atrophy 
or removal of a testis.

2.  The veteran manifests early cataract formation of both 
eyes with corrected vision of 20/20 in both eyes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R.
§§ 4.1, 4.2, 4.7, 4.20, 4.27. 4.31, 4.115b, Diagnostic Codes 
(DCs) 7520, 7521, 7522, 7523, 7524, 7599 (2007).

2.  The criteria for an initial compensable evaluation for 
early cataracts have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.83a, 4.84a, 
DC 6028 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004 and March 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In September 2006, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As to the timing of the notice, in light of the Board's 
denial of the appellant's claims, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess.  

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence (with the exception of notice 
pursuant to Dingess) in October 2005.  The veteran was able 
to participate effectively in the processing of his claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Erectile Dysfunction

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran's disability has been rated under DC 7599-7522.  
DC 7599 indicates the disability is not listed in the 
Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. 
§§ 4.20, 4.27.  In the present case, erectile dysfunction was 
rated by analogy as penis, deformity, with loss of erectile 
power, evaluated under DC 7522.  Under DC 7522, a 20 percent 
rating is assigned when there is evidence of deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 
7522.  In every instance where the schedule does not provide 
a zero percent evaluation for a DC, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

VA afforded the veteran a genitourinary examination in May 
2004.  The veteran complained of erectile dysfunction which 
was successfully treated with Viagra.  Examination showed 
non-tender descended testes with a diameter equal to or above 
3.0 cm.  There was a resolving area of herpes on the penile 
head, but no deformity of the penis was noted.  The evidence 
reflects that the veteran experiences erectile dysfunction, 
but does not have any deformity of the penis.  As such, a 
compensable evaluation under DC 7522 is not warranted.  

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
There is no evidence of removal of the glans of the penis, 
ratable under DC 7521, or removal of half or more of the 
penis, ratable under DC 7520.  38 C.F.R. § 4.115b, DC 7520, 
7521.  Nor is there any evidence of atrophy or removal of the 
testis to warrant a rating under DCs 7523 and 7524.  
38 C.F.R. § 4.115b, DC 7523, 7524.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for benefits because the veteran has not had any of his 
penis or testes removed and there is no evidence of 
deformity.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cataracts

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran's disability has been rated under DC 7913-6028 
for cataracts associated with type II diabetes mellitus.  
Pre-operative senile cataracts and others are rated based 
upon impairment of vision.  38 C.F.R. § 4.84a, DC 6028.  
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Evaluations for visual acuity range from non-compensable to 
100 percent based on the degree of impairment.  38 C.F.R. § 
4.84a, DCs 6061-6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  Vision in both eyes correctable to 
20/40 warrants a non-compensable evaluation.  38 C.F.R. 
§ 4.84a, DC 6079. A 10 percent rating requires vision in one 
eye correctable to 20/50 and vision in the other eye 
correctable to 20/40.  38 C.F.R. § 4.84a, DC 6078.

The May 2004 VA examination report noted that the veteran had 
early cataracts in both eyes which were not currently 
visually significant.  Upon examination, his best corrected 
visual acuity was 20/20 in both eyes, distant and near.  He 
had full visual fields on Goldman visual field isopter III/4e 
testing.  Thus, the preponderance of the evidence establishes 
that the veteran does not meet the criteria for a compensable 
evaluation under DC 6028.  The claim for a compensable 
initial rating, therefore, must be denied.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Consideration

Finally, the veteran has not been hospitalized for his 
disabilities and no evidence suggests these disabilities 
markedly interfered with employment.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

An initial compensable rating for erectile dysfunction is 
denied.  

An initial compensable rating for cataracts is denied. 


REMAND

In an August 2004 rating decision, the RO granted service 
connection for hypertension evaluated as non-compensable.  
Review of the record shows that in his notice of disagreement 
received in March 2005, the veteran disagreed with the 
evaluation for hypertension.  The RO has not issued the 
veteran a statement of the case (SOC) that addresses this 
issue, therefore a remand is necessary to correct this 
procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2007), Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of entitlement to an initial 
compensable rating for hypertension.  The 
veteran is hereby notified that, following 
the receipt of the SOC concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


